Order filed July 22, 2021




                                      In The


         Eleventh Court of Appeals
                                   __________

                              No. 11-20-00225-CR
                                   __________

                   ROCKY DEE HIDROGO, JR., Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                       On Appeal from the 220th District Court
                             Comanche County, Texas
                          Trial Court Cause No. CR03104

                                     ORDER
       After a careful review of the record, Appellant, Rocky Dee Hidrogo, Jr.’s
appointed counsel, E. Alan Bennett, determined that this appeal presents no issues of
arguable merit. Mr. Bennett filed a brief pursuant to Anders v. California, 385 U.S.
738, 744 (1967), and a motion to withdraw. We grant the motion.


                                                  PER CURIAM
July 22, 2021
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.